Dismissed and Memorandum Opinion filed April 20, 2006








Dismissed and Memorandum Opinion filed April 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00196-CV
____________
 
IN THE INTEREST OF A.A.C., S.Y.R,
and J.J.R., Minor Children
 
 

 
On Appeal from the
245th District Court
Harris  County, Texas
Trial Court Cause
No.
06-07559
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from the denial of an
injunction signed February 6, 2006.  On
April 10, 2006, appellant Lori Hoops filed a notice of nonsuit,
asserting that she no longer desires to prosecute this suit.  We construe the notice as a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 20, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.